      Case 8-20-71757-reg             Doc 198        Filed 09/03/20           Entered 09/03/20 09:19:53




                                                                          PRYOR & MANDELUP, L.L.P.
                                                                          Attorneys for John M. Desmarais,
                                                                          Tuxis Trust
                                                                          A. Scott Mandelup, Esq.
                                                                          Neil Ackerman, Esq.
                                                                           675 Old Country Road
                                                                           Westbury, New York 11590
                                                                          (516) 997-0999
                                                                          asm@pryormandelup.com
                                                                          na@pryormandelup.com



UNITED STATES BANKRUPTCY COURT                                            Hearing Date: September 10, 2020
EASTERN DISTRICT OF NEW YORK                                              Hearing Time: 11:30 a.m.
---------------------------------------------------------X
In re:                                                                    Case No. 8-20-71757-reg

BIORESTORATIVE THERAPIES, INC.,                                           Chapter 11

                                     Debtor.
---------------------------------------------------------X

 OBJECTION OF JOHN M. DESMARAIS AND TUXIS TRUST TO CONFIRMATION
          OF AMENDED JOINT PLAN OF REORGANIZATION OF
       BIORESTORATIVE THERAPIES, INC. AND AUCTUS FUND, LLC

        John M. Desmarais (“Desmarais”) and Tuxis Trust (“Tuxis”) (“Objectants”), secured

creditors in the above-captioned Chapter 11 case of debtor and debtor-in- possession

BioRestorative Therapies, Inc. (“Debtor”), by their attorneys, Pryor & Mandelup, L.L.P., for

their Objection to the Amended Joint Plan of Reorganization of Debtor and Auctus Fund, LLC

(“Auctus” and together with Debtor, the “Plan Proponents”) dated August 7, 2020 (the “Plan”),

respectfully state as follows:

                                   Preliminary Statement

        1.       The Plan cannot be confirmed because the Plan Proponents cannot prove, by a

preponderance of the evidence, that the Plan complies with the following subsections of 11

U.S.C. § 1129:




                                                          -1-
                             I:\Client_files\Desmarais, John - Biorestorative Technologies, Inc\Plan\Objection 09-03-20.docx
      Case 8-20-71757-reg           Doc 198        Filed 09/03/20           Entered 09/03/20 09:19:53




                (a) the Plan violates Section 1129(b)(2)(A) because Objectants, as the sole holders

of Class 1 Secured Claims, will vote to reject the Plan and the Plan Proponents must confirm the

Plan in compliance with the cramdown provisions of Section 1129(b)(2). The Plan violates 11

U.S.C. § 1129(b)(2)(A)(i)(I) by not providing for Objectants, as holders of Class 1 Secured

Claims, to retain their pre-petition liens on Debtor’s assets, “to the extent of the allowed amount

of such claims”; and the Plan violates 11 U.S.C. § 1129(b)(2)(A)(i)(II) because the Plan

Proponents have offered no evidence of the propriety under Apollo Global Mgmt., LLC v. Bokf,

NA (In re MPM Silicones, L.L.C.), 874 F.3d 787 (2d Cir. 2017) (“ Apollo”), of the two interest

rates proposed in the Plan1;

                (b) the Plan violates 11 U.S.C. § 1129(a)(11) because the Plan Proponents cannot

demonstrate that confirmation of the Plan is not likely to be followed by the liquidation or the

need for further financial reorganization of the Reorganized Debtor as the Disclosure Statement

concedes that feasibility of the Plan depends on Debtor being able to raise sufficient funds for the

Phase 2 clinical trials of Debtor’s ThermoStem™ and BRTX-100 programs, estimated by Debtor

at $10.0 - $12.0 Million and estimated in Exhibit C to the Disclosure Statement as $7,749,999.99

for the first 29 months after the Effective Date, but makes no provision for and cannot justify any

reasonable likelihood of Debtor or Auctus being able to raise the needed funds, which Debtor has




1
  Additionally, with respect to Objectants’ Secured Claims under the Desmarais Note and the Tuxis Note
(claim no. 20 by Tuxis Trust, for $753,835.62 as of the Filing Date, and claim no. 21 by Desmarais, for
$245,191.78 as of the Filing Date) that are secured by Liens which Debtor is seeking to avoid as
preferences in Adv. Proc. No. 20-8117 commenced on August 14, 2020, although Section 6.3(c)(ii) of the
Plan Proponents’ Amended Disclosure Statement dated August 7, 2020 expressly states that “If and to the
extent that the Bankruptcy Court does not enter an order avoiding the liens that allegedly secure the
Claims arising from the Desmarais Note and the Tuxis Note, then the Reorganized Debtor will be
required to treat such Claims as Class 1 Secured Claims”, Section 4.1(c)(ii) of the Plan does not state this.
The Plan should be amended to expressly set forth the affirmative statement in Section 6.3(c)(ii) of the
Disclosure Statement set forth above, that the Reorganized Debtor will treat these Claims as Class 1
Secured Claims if Debtor does not prevail in its adversary proceeding against Objectants.

                                                        -2-
                           I:\Client_files\Desmarais, John - Biorestorative Technologies, Inc\Plan\Objection 09-03-20.docx
     Case 8-20-71757-reg            Doc 198        Filed 09/03/20           Entered 09/03/20 09:19:53




been unable to raise during the last three years following the FDC’s authorization to conduct

Phase 2 clinical trials;

                (c) the Plan violates 11 U.S.C. § 1129(a)(3) because the Plan grants Secured

Convertible Plan Notes to: (i) Auctus (in the amount of $3.3 million); (ii) Auctus’ approved

Accredited Investors in the amount of any Plan financing they contribute; and (iii) holders of

General Unsecured Claims equal to the Financing Amount they contribute to Debtor, but the

Leak Out Restrictions in the Plan do not apply to these Secured Convertible Plan Notes, raising

the prospect that the Plan is nothing more than a penny stock play by Auctus, which should be

addressed by imposing a three year Leak Out Restriction on any stock issued to Auctus, the

Accredited Investors who must be approved by Auctus, and holders of Allowed General

Unsecured Claims that provide Cash to the Reorganized Debtor after the Effective Date equal to

the Financing Amount; and

                (d) despite being amended, the Plan still provides, in Section 9.3(a), for improper

releases of any and all derivative claims that creditors or shareholders might have or assert

against Auctus and its current officers, directors, agents and professionals, and any claims

against Debtor’s officers and directors from any act or omission that is not determined in a final

order to have risen to the level of gross negligence or willful misconduct.

                The Plan Is Not Confirmable Because The Plan Proponents
                Cannot Establish By A Preponderance Of Evidence That the Plan
                Complies With 11 U.S.C. § 1129(b)(2) and § 1129(a)(3), (7), and (11)

        2.      To confirm the Plan, the Plan Proponents “must establish by a preponderance

of the evidence that each of the confirmation requirements set forth in Bankruptcy Code

Section 1129 has been met.” In re 20 Bayard Views, LLC, 445 B.R. 83, 93-94 (Bankr.

E.D.N.Y. 2011) (“Bayard”).



                                                        -3-
                           I:\Client_files\Desmarais, John - Biorestorative Technologies, Inc\Plan\Objection 09-03-20.docx
     Case 8-20-71757-reg           Doc 198        Filed 09/03/20           Entered 09/03/20 09:19:53




                A. The Plan Violates 11 U.S.C. § 1129(b)(2)(A)(i).

        3.      11 U.S.C. § 1129(b)(1), provides: “ Notwithstanding section 510(a) of this title, if

all of the applicable requirements of subsection (a) of this section other than paragraph (8) are

met with respect to a plan, the court, on request of the proponent under the plan, shall confirm

the plan notwithstanding the requirements of such paragraph if the plan does not discriminate

unfairly, and is fair and equitable, with respect to each class of claims or interests that is

impaired under, and has not accepted the plan.” Here, Section 1129(b) must be satisfied by the

Plan Proponents because Class 1 consisting of Objectants’ Secured Claim for the Bridge Loans,

is impaired under the Plan and will not vote to accept the Plan.

                        11 U.S.C. § 1129(b)(2)(A)(i)(I)

        4.      11 U.S.C. § 1129(b)(2), provides, in part: “For the purpose of this subsection, the

condition that a plan be fair and equitable with respect to a class includes the following

requirements: (A) with respect to a class of secured claims, the plan provides - (i)(I) that the

holders of such claims retain the liens securing such claims, . . ., to the extent of the allowed

amount of such claims”.

        5.      Section 4.1(c)(i) of the Plan provides for five alternative treatments of the

Class 1 Claim, to be chosen at Auctus’ sole option in the event that Objectants do not accept

the Plan.2 Section 4.1(c)(i)(2) provides for payment in full of Class 1 Claims on the

Effective Date but there is certainly no guarantee and little likelihood that Auctus will elect

to provide that treatment to Objectants’ Claim. The remaining two options are Section

4.1(c)(i)(1) which provides for monthly payments of principal and interest based on an


2
 Section 4.1(c)(5) is whatever treatment the Court determines is necessary to give Objectants the
indubitable equivalent of their Class 1 Claims. Section 4.1(c)(4) is whatever treatment on which the
Objectants and Auctus may agree. Neither of these is likely nor specified in any detail and are,
therefore, not subject to any analysis and cannot serve as a potential basis for confirmation.

                                                       -4-
                          I:\Client_files\Desmarais, John - Biorestorative Technologies, Inc\Plan\Objection 09-03-20.docx
      Case 8-20-71757-reg              Doc 198        Filed 09/03/20           Entered 09/03/20 09:19:53




interest rate of 4.25% per annum and a 20 year amortization schedule “with all unpaid

principal and interest due at the end of 60th month following the Effective Date” and Section

4.1(c)(i)(3) which would give Objectants a Secured Convertible Plan Note in the amount of

their allowed Class 1 Secured Claim. The Plan provides that the Secured Convertible Plan

Note will bear interest at 7% per annum. The Plan makes no mention of when payments

will be made under the Secured Convertible Plan Note and the form of such Note has not

been provided.

         6.       Section 4.1(f) of the Plan states: “To secure the payment of Class 1 Allowed

Secured Claims and except as modified by the Plan, the holder of such Claims shall retain

their Liens to the extent, validity and priority of such Liens as of the Petition Date.” Section

1.71 of the Plan defines Secured Convertible Plan Note as a note secured by a Plan Lien.

Section 1.59 of the Plan defines Plan Lien as “A Lien on substantially all assets of the

Reorganized Debtor.” However, the Plan provides for various Plan parties, in addition to

holder of Class 1 Claims, to receive Secured Convertible Plan Notes, including Accredited

Investors (§ 5.2), holder of General Unsecured Claims who elect to fund the Plan

(§.4.3(c)(ii)), and Auctus (§ 5.2). As a result, the Lien of Objectants on all assets of Debtor

for the Bridge Loans, which is currently only subordinate to the Auctus DIP Obligation, will

be further diluted by or subordinated to the Secured Convertible Plan Notes to be issued to

(i) Auctus, in the amount of $3.3 million (110% of the aggregate of the Minimum

Contribution, the DIP Obligation and the Plan Costs (Plan § 5.2)3, (ii) holders of General

Unsecured Claims who contribute to financing for the Plan (Plan § 4.3(c)(ii)(2)), and (iii)

Accredited Investors who contribute Plan financing (Plan § 5.2). As a result, Objectants

3
 The Plan is not clear as to the priority of the Auctus Secured Convertible Plan Notes over other Secured
Convertible Plan Notes to be issued under the Plan but it is a fair presumption that Auctus intends that its Secured
Convertible Plan Notes will have the same super priority granted.

                                                           -5-
                              I:\Client_files\Desmarais, John - Biorestorative Technologies, Inc\Plan\Objection 09-03-20.docx
     Case 8-20-71757-reg           Doc 198        Filed 09/03/20           Entered 09/03/20 09:19:53




will not be retaining their pre-petition Lien “to the extent, validity and priority of such Liens

as of the Petition Date.” Accordingly, the Plan cannot be confirmed.

                            11 U.S.C. § 1129(b)(2)(A)(i)(II)

        7.      In order to confirm the Plan without its acceptance by Class 1, 11 U.S.C. §

1129(b)(2)(A)(i)(II) requires “that each holder of a claim of such class receive on account of

such claim deferred cash payments totaling at least the allowed amount of such claim, of a value,

as of the effective date of the plan, of at least the value of such holder’s interest in the estate’s

interest in such property”. The Amended Disclosure Statement states that the Class 1 Claim is in

the amount of approximately $357,000. As filed, Objectants’ Class 1 Claim is in the amount of

$356,836.03 plus attorneys’ fees. The Plan Proponents have made no suggestion that the Class 1

Claim is not fully secured or over secured. To the extent that the Plan provides for any treatment

other than payment in full on the Effective Date, the Class 1 Claim is entitled to interest at an

appropriate rate.

        8.      In Till, supra, a plurality of the Supreme Court held that in Chapter 13 cases,

secured creditors being paid over time are entitled to interest for their risk of payment based

on a formula of the prime interest rate plus one percent to three percent. 541 U.S. 465, 480.

See also, Valenti, supra, 105 F.3d 55, 64 (applying in Chapter 13 interest rate of U.S.

Treasury Board with same maturity as Chapter 13 plan plus a risk premium of 1%-3%). The

Till formula has been used by bankruptcy courts to determine the rate of interest to be paid

to secured creditors in Chapter 11 cramdown situations. See, In re MPM Silicones, LLC,

2014 Bankr. LEXIS 3926 at *72-86 (Bankr. S.D.N.Y. Sept. 9, 2014), aff’d, 531 B.R. 321

(S.D.N.Y. 2015), aff’d in part and rev’d in part, sub nom, Apollo Global Mgmt., LLC v.

Bokf, NA (In re MPM Silicones, L.L.C.), 874 F.3d 787 (2d Cir. 2017) (“Apollo”).



                                                       -6-
                          I:\Client_files\Desmarais, John - Biorestorative Technologies, Inc\Plan\Objection 09-03-20.docx
        Case 8-20-71757-reg      Doc 198        Filed 09/03/20           Entered 09/03/20 09:19:53




         9.    In Apollo, the Second Circuit Court reversed the bankruptcy court and district

court, both of which had declined to follow the Sixth Circuit decision in In re American

HomePatient, Inc. 420 F.3d 599 (6th Cir. 2005), and strictly applied the Till formula in

determining a Chapter 11 secured creditor’s cramdown interest rate. The Apollo decision

held:

               The rate selected by the lower courts for the Senior- Lien Note
               holders’ replacement notes was based on the “formula” rate.
               The bankruptcy court selected interest rates of 4.1% and 4.85%,
               respectively, which were largely risk-free rates slightly adjusted
               for appropriate risk factors. It is not disputed that this rate is
               below market in comparison with rates associated with
               comparable debt obligations. The Debtors defend the
               application of the “formula” method on the ground that it is
               required by the plurality opinion in the Chapter 13 case of Till
               v. SCS Credit Corp., 541 U.S. 465. . . .
                                               . . . .
               The Senior-Lien Note holders contend that because this rate is
               too low, the Plan is not “fair and equitable” as required by §
               1129(b). They argue that the lower courts should have applied
               a market rate of interest which is the rate MPM would pay to a
               contemporaneous sophisticated arms-length lender in the open
               market. The Senior-Lien Note holders argued in the bankruptcy
               court that such a market exists and would generate interest in
               the 5-6+% range. . . .
                                               . . . .
               The bankruptcy court rejected this approach, and concluded that
               a cramdown interest rate should “not take market factors into
               accounts.”. . . Viewing itself as “largely governed by the
               principles enunciated by the plurality opinion in Till). . . ” it
               concluded that the proper rate was what the plurality in Till
               referred to as the “formula” or “prime-plus” rate. . . The
               district court agreed. . . .
                                        . . .
               The “formula” approach endorsed by the Till plurality instructs
               the bankruptcy court to begin with a largely risk-free interest
               rate, specifically, the “national prime rate. . . which reflects
               the financial market’s estimate of the amount a commercial
               bank should charge a creditworthy commercial borrower to
               compensate for the opportunity costs of the loan, the risk of
               inflation, and the relatively slight risk of default.” . . . The
               bankruptcy court should then hold a hearing to determine a


                                                     -7-
                        I:\Client_files\Desmarais, John - Biorestorative Technologies, Inc\Plan\Objection 09-03-20.docx
Case 8-20-71757-reg      Doc 198        Filed 09/03/20           Entered 09/03/20 09:19:53




       proper plan-specific risk adjustment to that prime rate “at which
       the debtor and any creditors may present evidence.” Id. Using
       this approach, “courts have generally approved adjustments
       [above the prime rate] of 1% to 3%. . . .

       The Till plurality arrived at the “formula” rate after rejecting a
       number of alternative methods relied on by the lower courts.
       Significantly, it rejected methods relying on purported “market”
       rates of interest because those rates “must be high enough to
       cover factors, like lenders’ transactions costs and overall
       profits, that are no longer relevant in the context of court
       administered and court-supervised cramdown loans.”. . . The
       plurality then identified the only factors it viewed as relevant in
       properly ensuring that the sum of deferred payments equals
       present value: (i) the time-value money; (ii) inflation; and (iii)
       the risk of non-payment. . . . The plurality concluded that the
       “formula” or “prime-plus” method best reflects those
       considerations.
                                . . .
       . . . the plurality made no conclusive statement as to whether
       the “formula” rate was generally required in Chapter 11 cases.
       And, notably, the plurality went on to state, in the opinion’s
       much-discussed footnote 14, that the approach it felt best
       applied in the Chapter 13 context may not be suited to Chapter
       11. Specifically, in that footnote, the Court stated that in
       Chapter 13 cramdowns “there is no free market of willing
       cramdown lenders.” . . . It continued: “[i]nterestingly, the
       same is not true in the Chapter 11 context, as numerous lenders
       advertise financing for Chapter 11 debtors in possession. Thus,
       when picking a cramdown rate in a Chapter 11 case, it might
       make sense to ask what rate an efficient market would
       produce.” Id. . . . .

       Many courts have relied on footnote 14 to conclude that
       efficient market rates for cramdown loans cannot be ignored in
       Chapter 11 cases. Most notably, the Sixth Circuit, “tak[ing]
       [its] cue from Footnote 14” of the Till plurality, adopted a two-
       part process for selecting an interest rate in Chapter 11
       cramdowns:

              [T]he market rate should be applied in Chapter 11 cases
              where there exists an efficient market. But where no
              efficient market exists for a Chapter 11 debtor, then the
              bankruptcy court should employ the formula approach
              endorsed by the Till plurality.



                                             -8-
                I:\Client_files\Desmarais, John - Biorestorative Technologies, Inc\Plan\Objection 09-03-20.docx
     Case 8-20-71757-reg         Doc 198        Filed 09/03/20           Entered 09/03/20 09:19:53




              In re AmericanHomePatient, Inc., 420 F.3d 559, 568 (6th Cir.
              2005). In applying this rule, courts have held that markets for
              financing are ‘efficient’ where, for example, “they offer a loan
              with a term, size, and collateral comparable to the forced loan
              contemplated under the cramdown plan.” In re Texas Grand
              Prairie Hotel Realty, L.L.C., 710 F.3d 324, 337 (5th Cir. 2013)

              We adopt the Sixth Circuit’s two-step approach, which, in our
              view, best aligns with the Code and relevant precedent. We do
              not read the Till plurality as stating that efficient market rates
              are irrelevant in determining value in the Chapter 11 cramdown
              context. And, disregarding available efficient market rates
              would be a major departure from long-standing precedent
              dictating that “the best way to determine value is exposure to a
              market.”. . . .

              When dealing with a sub-prime loan in the Chapter 13 context,
              “value” can be elusive because the market is not necessarily
              efficient and the borrower is typically unsophisticated.
              However, where, as here, an efficient market may exist that
              generates an interest rate that is apparently acceptable to
              sophisticated parties dealing at arms-length, we conclude,
              consistent with footnote 14, that such a rate is preferable to a
              formula improvised by a court. See Bnk of America, 526 U.S.
              at 457; see also GMAC V. Valenti (In re Valenti), 105 F.3d at
              63 (the goal of the cramdown rate “is to put the creditor in the
              same economic position that it would have been in had it
              received the value of its allowed claim immediately”); . . . .

              We understand that the complexity of the task of determining
              an appropriate market rate will vary from case to case. In some
              cases the task will be straightforward, in others it will be more
              complex. But, at the end of the day, we have no reason to
              believe the task varies materially in difficulty from the myriad
              tasks which we regularly rely on the expertise of our
              bankruptcy courts to resolve.

              We therefore conclude that the lower courts erred in
              categorically dismissing the probative value of the market rates
              of interest. We remand so that the bankruptcy court can
              ascertain if an efficient market rate exists and, if so, apply that
              rate, instead of the formula rate.

Id. at 798-801. See also, Wells Fargo Bank N.A. v. Tex. Grand. Prairie Hotel Realty, L.L.C.

(In re Tex. Grand Prairie Hotel Realty, L.L.C.), 710 F.3d 324, 331 (5th Cir. 2013) (rejecting


                                                     -9-
                        I:\Client_files\Desmarais, John - Biorestorative Technologies, Inc\Plan\Objection 09-03-20.docx
     Case 8-20-71757-reg          Doc 198        Filed 09/03/20           Entered 09/03/20 09:19:53




use of Till formula in Chapter 11); In re 20 Bayard View, LLC, 445 B.R. 83, 105-106

(Bankr. E.D.N.Y. 2011) (cited by Apollo, 874 F.3d at 801, n. 10, as one of the cases in the

Second Circuit adopting for determination of Chapter 11 secured creditor cramdown interest

rates, the analysis of the Sixth Circuit in In re American HomePatient); DBSD North

America, Inc., 419 B.R. 179, 209 (Bankr. S.D.N.Y. 2009), aff’d sub. nom., Sprint Nextell

Corp. v. DBSD N. Am. Inc., 2010 U.S. Dist. LEXIS 33253, 2010 WL 1223109 (S.D.N.Y.

Mar. 24, 2010), aff’d in part, rev’d in part sub nom., Dish Network Corp. v. DBSD N. Am.

Inc., 634 F.3d 79 (2d Cir. 2011) (“In determining the appropriateness of a proposed

cramdown interest rate, courts in this district have looked to the market interest rate for

loans with similar terms. Still other courts have considered the pre-petition contract rate in

determining whether the cramdown interest rate is sufficient.”); Mercury Capital Corp. v.

Milford Conn. Assocs., L.P. (In re Milford Conn. Assocs., L.P.) 354 B.R. 11-12 (Bankr. D.

Conn. 2006) (adopting two-step Sixth Circuit analysis).

       10.     As the Bayard court noted, “To determine whether there is a market for the

loan at issue, most courts look to expert evidence and evidence of actual loan offers. . .

consideration should be given to the ‘current market rates’ for loans that are ‘similar in term,

quality of security, and risk of repayment or financial condition of the borrower.’. . . ‘The

interest rate under an original loan agreement is informative as to a proposed cramdown

interest rate’s merits to the extent that the original rate was set near in time to a debtor’s

chapter 11 proceeding in a period in which market conditions were substantially similar to

present conditions.” Id. at 109 (internal citations omitted).

       11.     Here, one of the options for treatment of the Class 1 Claims which Auctus

may elect in the event Objectants’ reject the Plan, which they will, is an interest rate of



                                                     -10-
                         I:\Client_files\Desmarais, John - Biorestorative Technologies, Inc\Plan\Objection 09-03-20.docx
     Case 8-20-71757-reg          Doc 198        Filed 09/03/20           Entered 09/03/20 09:19:53




4.25% per annum with a 20 year amortization and payment of all unpaid principal in interest

at the end of the sixtieth month following the Effective Date. Another treatment, which

Auctus may elect, is to have the Reorganized Debtor issue a Secured Convertible Plan Note

in the amount of the allowed Class 1 Claims, which Note will have a maturity date of 36

months after the Effective Date and an interest rate of 7.0% per annum. The secured notes

given to Auctus in exchange for the DIP Facility bear interest at the rate of 8% per annum.

       12.      Here, Objectants’ Class 1 Claim is based on the two Bridge Loans made to

Debtor on February 20, 2020 in the principal amount of $320,200.49 and on February 26,

2020 in the principal amount of $33,561.50, accruing interest at the rate of 12% per annum

in both Notes. See, Claim No. 22. As of the Petition Date, March 20, 2020, the Debtor

owed Desmarais $356,836.03 on the two Bridge Notes. (See Amended Disclosure Statement

at p. 12; Claim No. 22.) The Bridge Loans were entered into by Debtor one month or less

prior to the Petition Date and reflect a market rate of interest.

       13.     By comparison to either of the Bridge Loans or the DIP Facility, the two Plan

options (4.25% and 7.0%) propose to pay Class 1 creditors interest at a below market rate

and below the rate to be paid to Auctus. Certainly, the Plan Proponents have made no

attempt to offer any evidence to satisfy the standards of Apollo and have made no provision

for the mandatory evidentiary hearing to determine the appropriate cramdown rate of

interest. Accordingly, the Plan does not comply with 11 U.S.C. § 1129(b) as interpreted by

the Second Circuit and confirmation must be denied.




                                                     -11-
                         I:\Client_files\Desmarais, John - Biorestorative Technologies, Inc\Plan\Objection 09-03-20.docx
     Case 8-20-71757-reg           Doc 198        Filed 09/03/20           Entered 09/03/20 09:19:53




               B. The Plan Violates 11 U.S.C. § 1129(a) (11) because the Plan
                  Proponents Cannot Show that Confirmation is Not Likely
                  to be Followed by Liquidation or Further Reorganization.

       14.     11 U.S.C. § 1129(a)(11) requires that “[c]onfirmation of the plan is not

likely to be followed by the liquidation, or the need for further financial reorganization, of

the debtor or any successor to the debtor under the plan, unless such liquidation or

reorganization is proposed in the plan.” Based on the Amended Disclosure Statement, the

Plan and prior statements by Debtor and Auctus in this case, the Plan Proponents cannot

meet their burden of proving that confirmation is not likely to be followed by the liquidation

or further financial reorganization of the Debtor.

                       The Clinical Trials Financing

       15.     The Amended Disclosure Statement states (¶8.1): “Following the Effective Date,

the Reorganized Debtor will raise additional financing, pursuant to Section 5.2 of the Plan, to

proceed with clinical trials for its ThermoStem™ Program and for BRTX-100 program, the

projected costs of which are set forth in Exhibits C-1 and C-2. Accordingly, the Proponents

submit that the Plan is feasible.” (Emphasis supplied.) Thus, the Plan Proponents condition the

feasibility of the Plan on Debtor’s ability to raise the funds necessary for clinical trials by the

method provided in Section 5.2 of the Plan. Sections 5.2 and 1.43 of the Plan provide for up to

$15.0 million of financing to be raised from holders of Allowed General Unsecured Claims that

provide Cash to the Reorganized Debtor under Section 4.3(c)(ii) of the Plan, and Accredited

Investors, subject to Auctus’ approval, who will receive Secured Convertible Plan Notes and one

Plan Warrant for each dollar of financing.

       16.     The Declaration of Mark Weinreb (“Mr. Weinreb”), the Debtor’s Chief Operating

Officer, under Local Bankruptcy Rule 1007-4, filed with this Court on March 20 (ECF no. 3)(the


                                                      -12-
                          I:\Client_files\Desmarais, John - Biorestorative Technologies, Inc\Plan\Objection 09-03-20.docx
     Case 8-20-71757-reg             Doc 198       Filed 09/03/20           Entered 09/03/20 09:19:53




“Declaration”) explains the nature of the Debtor’s business, as follows:

                        BRT develops therapeutic products and medical therapies
                        using cell and tissue protocols, primarily involving adult
                        stem cells. It is currently pursuing its Disc/Spine Program
                        with an initial investigational therapeutic product called
                        BRTX-100. In February 2017, the Debtor received
                        authorization from the Federal Drug Administration (the
                        “FDA”) to commence a Phase 2 clinical trial investigating
                        the use of BRTX-100, the Debtor’s lead cell therapy
                        candidate, in the treatment of chronic lower back pain
                        arising from degenerative disc disease. Prior to the
                        bankruptcy filing, we intended to commence such clinical
                        trial and made numerous attempts at raising sufficient
                        funding in order to start such trial. The funding necessary
                        to start that trial is approximately $10MM – 12MM
                        with additional substantial funding necessary to
                        complete it.

Declaration at ¶¶ 5-6 (emphasis supplied.)

        17.     Debtor’s Emergency Motion filed on March 24, 2020 (ECF no. 10 at ¶10) and

Debtor’s Motion filed on March 30, 2020 (ECF no. 30 at ¶11) also discuss Debtor’s need for

financing for the clinical trials.

        18.     Mr. Weinreb, filed a Further Declaration with this Court on March 30, 2020 (ECF

no. 31 at ¶12) (the “Further Declaration”) describing the Debtor’s unsuccessful efforts to raise

the necessary funding before the Debtor filed its Chapter 11 Petition with this Court on February

20, 2020 (the “Filing Date”):

                        During the past year, the Debtor directly and through
                        retained professionals reached out to numerous persons and
                        entities, including individuals, medical device companies,
                        healthcare funds, cell therapy companies, and
                        pharmaceutical companies, in an attempt to summon
                        interest by these entities to make a financial commitment to
                        our programs through primarily licensing or purchasing
                        structures. The discussions targeted a plethora of industries
                        and the full range of company sizes and value. There was
                        no interest in acquiring outright any of the Debtor’s
                        programs or technology, or the Company itself. In


                                                       -13-
                           I:\Client_files\Desmarais, John - Biorestorative Technologies, Inc\Plan\Objection 09-03-20.docx
     Case 8-20-71757-reg          Doc 198        Filed 09/03/20           Entered 09/03/20 09:19:53




                       addition, the Debtor was advised that any potential interest
                       in the technology would only occur after a successful
                       clinical trial of BTRX-100 (which the Debtor has yet to
                       start and is unable to commence due to a lack of
                       funding). After contacting over 70 parties involved in
                       degenerative disc disease, back pain, devices to treat the
                       spine and general regenerative medicine, no parties
                       expressed adequate interest to offer any indication to
                       partner, acquire or license the Debtor’s programs.

(Emphasis supplied.)

          19.   Section 4.4 of the Disclosure Statement and the Amended Disclosure Statement

states:

                       Subsequent to the FDA issuing its approval for the Debtor to commence a
                       Phase 2 trial of BRTX-100, the Debtor engaged in efforts to raise funds
                       sufficient to start such trial. While the Debtor had some success raising
                       funds in order to sustain its operations, those efforts were not successful in
                       raising sufficient funds to commence the Phase 2 trial. The Debtor’s
                       efforts continued during the year prior to the Petition Date, with the
                       Debtor directly and through retained professionals reaching out to
                       numerous persons and entities, including individuals, medical device
                       companies, healthcare funds, cell therapy companies, and pharmaceutical
                       companies, in an attempt to summon interest by these entities to make a
                       financial commitment to the Debtor’s programs through primarily
                       licensing or purchasing structures. Those discussions targeted a plethora
                       of industries and the full range of company sizes and value. There was no
                       interest in acquiring outright any of the Debtor’s programs or technology,
                       or the Company itself. In addition, the Debtor was advised that any
                       potential interest in the technology would only occur after a successful
                       clinical trial of BRTX-100 (which the Debtor has yet to start and is unable
                       to commence due to a lack of funding). After contacting over 70 parties
                       involved in degenerative disc disease, back pain, devices to treat the spine
                       and general regenerative medicine, no parties expressed adequate interest
                       to offer any indication to partner, acquire or license any of the Debtor’s
                       programs.

          20.   Objectant Desmarais, who was a member of the Debtor’s Board of Directors until

resigning on January 10, 2020, understands that the Phase 2 trial will take approximately a year

and a half to complete and will ultimately cost around $15 million. Further, if the Phase 2 trial is

successful, the Debtor will then have to go through a Phase 3 trial, which requires many more

                                                     -14-
                         I:\Client_files\Desmarais, John - Biorestorative Technologies, Inc\Plan\Objection 09-03-20.docx
     Case 8-20-71757-reg          Doc 198        Filed 09/03/20           Entered 09/03/20 09:19:53




patients, will take approximately two more years, and will cost at least $100 million. The

Amended Plan concedes that the Debtor does not have the funds needed to pay for Phase 2 trials

on its own and says those funds will be raised under Section 5.2 of the Plan. When the $10-$12

million to fund the Phase 2 trial is added to the First Year Projected Operating Costs and the

Effective Date payments, discussed below, the total needed to be raised by Debtor is between

$13,078,934 and $15,078,934 (the “Total Plan/Operating/Trial Costs”).

       21.     By the Plan Proponents’ own admission, the feasibility of the Plan and the

likelihood of the Reorganized Debtor not being liquidated or requiring further financial

reorganization is entirely dependent on Debtor raising $7,749,999.99 within 29 months of the

Effective Date (see, Ex. C to Amended Disclosure Statement) and on Debtor raising a total of

$10-12 million, when Debtor has been unable to raise any portion of that essential funding in the

three years since the FDA authorized Phase 2 testing. Accordingly, the Plan Proponents cannot

meet their burden of satisfying 11 U.S.C. § 1129(a)(11) and the Plan cannot be confirmed.

                      First Year Projected Operating Costs and Plan Payments

       22.     Exhibit B to the Amended Disclosure Statement sets forth that the Debtor’s

annual operating costs during the year following confirmation of the Plan (the “First Year

Projected Operating Costs”) will total $2,394,434. Section 8.1 of the Amended Disclosure

Statement asserts that the Plan is feasible and that the Debtor’s $2,394,434 First Year Projected

Operating Costs, and the Effective Date payments proposed under the Plan (as reviewed below,

$684,500), which total $3,078,934 will be able to be fully paid, as follows:

                      Auctus and its advisors have prepared projections
                      (collectively the “Projections”) for the anticipated post-
                      Effective Date operating costs, attached as Exhibit B and
                      for the clinical trials for the ThermoStem™ Program and
                      BRTX-100 program, attached as Exhibit C-1 and Exhibit

                                                     -15-
                         I:\Client_files\Desmarais, John - Biorestorative Technologies, Inc\Plan\Objection 09-03-20.docx
     Case 8-20-71757-reg          Doc 198        Filed 09/03/20           Entered 09/03/20 09:19:53




                       C-2, respectively. The projections for the post-confirmation
                       Effective Date period include projected payments under the
                       Plan, other than the payments due on or about the Effective
                       Date, which are estimated to be approximately $684,500,
                       consisting of: (a) payments to the Convenience Class,
                       which are estimated to be not more than $70,000, (b) cure
                       claims for assumed leases and contracts, which are
                       estimated to be not more than $65,000, (c) Professional Fee
                       Claims, in the estimated amount of approximately $82,500
                       of fees and expenses that will be incurred by the Debtor’s
                       retained professionals through August 31, 2020, net of
                       retainer monies funded or to be funded under the DIP
                       Facility and held or to be held by the Debtor for the
                       payment of allowed professional fees., (d) Priority Claims,
                       estimated to be not more than $110,000, and (e) a
                       contingent amount of approximately $357,000 to the holder
                       of the Class 1 Allowed Secured Claim, the payment of
                       which is contingent on the treatment the holder of such
                       claim receives under the Plan.

                       The Reorganized Debtor’s operations following the
                       Effective Date will be funded by the financing obtained
                       pursuant to Sections 4.3(c)(ii) and 5.2 of the Plan, both
                       before and after confirmation of the Plan.

       23.     Section 4.3(c)(ii) of the Plan provides for financing of the Plan by holders of

Allowed General Unsecured Claims who, in exchange for such financing, will receive a

Convertible Plan Note equal to the amount of their Allowed General Unsecured Claim plus a

Secured Convertible Plan Note equal to the amount financed by such creditor and a Plan Warrant

for each dollar of financing.

       24.     In addition, per Section 1.51 of the Plan, the Plan and the Reorganized Debtor’s

ongoing operations are to be funded by Auctus’ Minimum Contribution, defined as “the amount

of $3,000,000, less the Plan Costs and the DIP Obligation”. The Amended Disclosure Statement

(p. 34) states that Auctus is only obligated to make the Minimum Contribution, “[p]rovided that

at least $2,000,000 in other financing raised prior to confirmation of the Plan”, and Section 10.1

of the Plan makes the $2.0 million of additional financing a condition precedent to the


                                                     -16-
                         I:\Client_files\Desmarais, John - Biorestorative Technologies, Inc\Plan\Objection 09-03-20.docx
     Case 8-20-71757-reg          Doc 198        Filed 09/03/20           Entered 09/03/20 09:19:53




effectiveness of the Plan. Thus, the commitment being made by Auctus, to fund the First Year

Projected Operating Costs and the Effective Date Payments is (a) expressly conditioned on at

least $2,000,000 in other financing being raised prior to confirmation of the Plan (the “Auctus

Funding Condition”) before Auctus will invest any more money into the Debtor, and (b) if,

and only if, this funding condition is somehow satisfied, Auctus is limited to providing up to $3

million additional financing less (a) the DIP Obligation (defined in § 1.31 of the Plan to mean

“all amounts, including principal, interest, costs and fees, owed to Auctus on account of the

debtor-in-possession loans made to the Debtor by Auctus during the Bankruptcy Case”), and (b)

Plan Costs (defined in § 1.57 of the Plan to mean “the costs incurred by Auctus to be a proponent

of the Plan, including, without limitation, attorneys’ fees and costs, consultants’ fees and costs,

and out of pocket costs and expenses”).

       25.     The Amended Disclosure Statement (p. 16) states the following as to the DIP

Obligation owed to Auctus: “[a]s of July 1, 2020, Auctus fully funded the approximately

$713,000 of the Auctus DIP Facility, and the Bankruptcy Court has approved an extension of

that facility for an additional eight (8) weeks with an additional funding of approximately

$401,000 on substantially the same terms as currently exist.” Auctus’ Plan Costs, defined in

Section 1.57 of the Plan as “the costs incurred by Auctus to be a proponent of the Plan, including

without limitation, attorneys’ fees and costs, consultants’ fees and costs, and out of pocket

expenses” are unknown, and the Amended Disclosure Statement nowhere sets forth even a

projection of Auctus’ Plan Costs. Therefore, Auctus is not committing to invest the $3,078,934

needed to pay First Year Operating Costs and the Effective Date payments. Instead, Auctus is

only committing to invest additional funds, (a) if the $2.0 million Auctus Funding Condition is

satisfied, and (b) only up to not more than $1,886,000 ($3.0 million less at least $1,114,000 (the



                                                     -17-
                         I:\Client_files\Desmarais, John - Biorestorative Technologies, Inc\Plan\Objection 09-03-20.docx
     Case 8-20-71757-reg           Doc 198        Filed 09/03/20           Entered 09/03/20 09:19:53




principal amount of the DIP Obligation) plus interest, and less Plan Costs in an unknown and

undescribed sum.

       26.     In short, feasibility of the Plan and the viability of the Reorganized Debtor are

wholly contingent on the Debtor somehow obtaining, prior to confirmation of the Plan, legally

binding commitments for the $2.0 million (the “Financing Amount”) needed to satisfy the

Auctus Funding Condition, before Auctus will infuse any further funds into Debtor to pay the

First Year Projected Operating Costs and the Effective Date Payments. The potential sources for

the requisite $2.0 million are: (i) commitments for new cash to be infused by holders of Allowed

General Unsecured Claims in exchange for Secured Convertible Plan Notes on or before the

Effective Date; and (ii) cash infusions from unknown “Accredited Investors” - subject to the

approval of Auctus in exchange for Secured Convertible Plan Notes. If Debtor can somehow

raise the $2.0 million needed to trigger Auctus’ obligation to fund the balance of the First Year

Projected Operating Costs and the Effective Date Payments, Debtor must still raise sufficient

funds to pay the $10 million-$12 million needed for the Phase 2 trial.

       27.     The Plan’s feasibility is therefore subject to proverbial “high hopes” that holders

of Allowed General Unsecured Claims and unknown Accredited Investors will commit to invest

2.0 million, before the confirmation hearing, and that those same creditors/investors or other

unidentified investors will invest $10-$12 million in the Reorganized Debtor, when no one has

been willing to do so for the last three years, despite Debtor’s active efforts to attract investors.

29. In reality, this Plan leaves the Debtor in much the same position as it was before it filed its

Chapter 11 Petition, except that Auctus might fund up to not more than $1,886,000 of the Total

Plan/Operating/Trial Costs, if and only if the Auctus Financing Condition is satisfied by



                                                      -18-
                          I:\Client_files\Desmarais, John - Biorestorative Technologies, Inc\Plan\Objection 09-03-20.docx
      Case 8-20-71757-reg             Doc 198        Filed 09/03/20           Entered 09/03/20 09:19:53




obtaining $2.0 million of commitments for investments from creditors and/or Accredited

Investors, prior to the Effective Date, even though there are no prospective Investors or financing

Creditors revealed in the Amended Disclosure Statement.4

        28.      The Plan is highly speculative, to say the least, and the Plan Proponents offer no

reasons why Debtor should be any more successful now in raising $2.0 million before

Confirmation from third parties, or the additional $10 million to $12 million needed for Phase 2

trials, when the Debtor has been unable to raise any funds for several years, despite exhaustive

efforts. The purpose of the feasibility test in Section 1129(a)(ii) is “to prevent confirmation of

visionary schemes which promise creditors and equity holders more under a proposed plan than

the debtor can possibly attain after confirmation.’.... [W]here the financial realities do not support

the proposed plan's projections or where proposed assumptions are unreasonable, confirmation

of the plan should be denied.” In re 231 Fourth Ave. Lyceum, LLC, 506 B.R. 196, 202 (Bankr.

E.D.N.Y. 2014). See also, e.g., In re 8315 Fourth Ave. Corp., 172 B.R. 725, 735 (Bankr.

E.D.N.Y. 1994); In re Prudential Energy Co., 58 B.R. 857, 862 (Bankr.S.D.N.Y.1986) (a plan

based on impractical or visionary expectations cannot be confirmed).In In re 8315 Fourth Ave.

Corp., 172 B.R. 725, 735 (Bankr. E.D.N.Y. 1994), Judge Duberstein cited approvingly Investors

Fla. Aggressive Growth Fund, Ltd., 168 B.R. 760, 765 (N.D. Fla. 1994), which concluded that

where

                          [a debtor] believes a sale of the property or its refinancing will enable it
                          to carry out the Plan, the Debtor is relying on a: veritable pot of gold at


4
  The Amended Disclosure Statement (p. 34) provides that the Plan Proponents must obtain commitments for the
requisite $2.0 million Financing Condition by the Effective Date but do not explain how the Court and creditors will
know at the confirmation hearing whether or not this condition for confirmation has been met. In addition, the form
of the commitment to be obtained from the Accredited Investors has not been provided, making it impossible for the
Court and creditors to know if such commitments will be legally binding on the contributing Holders of Allowed
General Unsecured Claims and Accredited Investors.

                                                         -19-
                             I:\Client_files\Desmarais, John - Biorestorative Technologies, Inc\Plan\Objection 09-03-20.docx
      Case 8-20-71757-reg             Doc 198        Filed 09/03/20           Entered 09/03/20 09:19:53




                          the end of the rainbow. . . . Plans which extensively rely on the sale or
                          refinance of real property that constitutes a debtor's primary or sole
                          significant asset, and where the asset has been a marginal performer to
                          date, are inherently speculative and invite close judicial scrutiny of the
                          assumptions of the underlying plan.

        29.      Here, the Debtor’s Plan fits squarely in the rubric of “inherently speculative”, but

it is also potentially harmful to creditors and Accredited Investors. Should Debtor and Auctus

induce existing creditors or new investors to infuse new funds into Debtor in exchange for

Secured Convertible Plan Notes, without any feasible plan to raise the $10-12 million of capital

needed to conduct Phase 2 testing, those creditors and investors are likely to lose their

investments. The Court should not give its approval to such a highly speculative Plan that may

cause real injury to those who invest in it and which provides virtually no benefit to creditors.

                 C. The Plan Violates 11 U.S.C. § 1129(a)(3) Because the Plan
                    Proponents Cannot Prove that the Plan has been Proposed
                    in Good Faith.

        30.      Section 5.1 of Plan concerning “Plan Implementation”, provides, “The Plan and

the Reorganized Debtor’s post-Effective Date operations will be funded from the cash received

in exchange for Secured Convertible Plan Notes, including the Minimum Contribution, and from

any other financing as maybe authorized pursuant to the Reorganized Debtor’s Organization

Documents or applicable law.”

        31.      Under Section 1.51 of the Plan, Auctus is to receive a Secured Convertible Plan

Note under Section 5.2 of the Amended Plan in the amount of its Minimum Contribution

($1,886,000 less Auctus’ interest, costs and fees).5


5
  Section 5.2 of the Plan, entitled “Secured Convertible Plan Notes,” provides in part, “In consideration of the
Minimum Contribution, Auctus shall receive two or more Secured Convertible Plan Notes in an amount equal to
one-hundred ten percent (110 %) of the aggregate of the Minimum Contribution, the DIP Obligation and the Plan
Costs. The Secured Convertible Plan Note received by Auctus in exchange for the DIP Obligation in an amount
equal to one-hundred ten percent (110%) of the DIP Obligation shall be issued in accordance with the Section
1145(a)(1) of the Bankruptcy Code. Auctus shall also receive a Secured Convertible Plan Note for any amount of
financing it provides to the Debtor in excess of the Minimum Contribution.” If Section 5.2 is read literally, in

                                                         -20-
                             I:\Client_files\Desmarais, John - Biorestorative Technologies, Inc\Plan\Objection 09-03-20.docx
        Case 8-20-71757-reg           Doc 198        Filed 09/03/20           Entered 09/03/20 09:19:53




          32.     Section 2.2(d) of the Plan (dealing with administrative claims) provides that the

Auctus DIP Obligation shall “be exchanged on or promptly after the Effective Date for a Secured

Convertible Note Plan in an amount equal to one hundred percent (110%) of the DIP

Obligation.”6 If the parenthetical in Section 2.2(d) is to be read as additional consideration to

that provided to Auctus in Sections 1.51 and 5.2, then Auctus will receive Secured Convertible

Plan Notes equal in value to $3.3 million under Section 5.2 of the Plan plus 110% of the DIP

Obligation under this provision ($1,114,000 plus interest, costs and fees) = not less than

$1,225,400 for total Secured Convertible Plan Notes - well in excess of $4,525,400. Debtor’s

counsel has advised Objectants’ counsel that the intent of the Plan Proponents is that Auctus will

only receive Secured Convertible Plan Notes equal to 110% of $3.0 million under the Plan. The

Plan should be amended accordingly.

          33.     Section 5.2 of the Plan also provides that Accredited Investors may commit to

provide financing to the Reorganized Debtor after the Effective Date in increments of $1,000 in

exchange for Secured Convertible Plan Notes in the amount of the financing and one Plan

Warrant for each dollar of such financing. Section 4.3(c)(i) of the Plan permits holders of

Allowed General Unsecured Claims to receive “shares of Common Stock in the Reorganized

Debtor in an amount equal to the allowed amount of the General Unsecured Claim multiplied by

one hundred (100)” and, under Section 4.3(c)(ii), if the General Unsecured Creditor provides

Cash to the Reorganized Debtor after the Effective Date, it is to receive a Secured Convertible

Plan Note equal to the Financing Amount and one Plan Warrant for each dollar of Financing



consideration of the Minimum Contribution (which will be something less than $1,886,000, after interest, costs and
fees are deducted) Auctus will receive Secured Convertible Plan Notes in an amount equal to 110% of the aggregate
of the Minimum Contribution, the DIP Obligation and the Plan Costs, which total $3.0 million. Thus, Auctus will
receive Secured Convertible Plan Notes in the amount of $3,300,000.
6
    Presumably the intent is 110% of the DIP Obligation.

                                                         -21-
                             I:\Client_files\Desmarais, John - Biorestorative Technologies, Inc\Plan\Objection 09-03-20.docx
     Case 8-20-71757-reg           Doc 198        Filed 09/03/20           Entered 09/03/20 09:19:53




       34.     Section 1.61 of the Plan defines “Plan Warrants” as “(a) one (1) Common Stock

purchase warrant per dollar of Financing Amount permitting the holder to purchase a certain

amount of the Common Stock and an exercise price equal to $0.0002 per share with a cash call

option permitting the Reorganized Debtor to redeem such warrant in the event that such warrant

is registered in an effective registration statement for a price equal to the exercise price. . . ; and

(b) one (1) Common Stock purchase warrant per dollar of the Financing Amount permitting the

holder to purchase a certain amount of the Common Stock at an exercise price equal to $0.0004

per share.” Section 8.2 of the Amended Disclosure Statement states: “The Proponents have not

projected the value of such Common Stock [to be given to Allowed General Unsecured Claims

and Allowed Equity Interests] on the Effective Date, but if the Reorganized Debtor can

successfully develop its technology, the Common Stock may increase in value. Since the

Petition Date, the Debtor’s stock has generally been trading at between $0.0001 and $0.0002 per

share. If the Debtor’s share price continues to trade in that range after the Effective Date, a

creditor electing to receive one hundred shares per each $1.00 of unsecured debt would receive

value of between $0.01 and $0.02 on that debt. Naturally in the event that share price increases

because the marketplace determines that the Debtor’s value has increased prior to confirmation

of the Plan or will increase upon exit from bankruptcy under a confirmed Plan, such value may

increase to the benefit of all shareholders, including those creditors receiving shares in exchange

for debt.” The same logic applies to the stock to be received by Auctus and any Accredited

Investors.

       35.     The foregoing suggests the possibility that the Plan is not proposed in good faith

to reorganize the Debtor but rather to benefit Auctus, the Accredited Investors, Equity, and

holders of Allowed General Unsecured Claims who will receive Secured Convertible Plan Notes



                                                      -22-
                          I:\Client_files\Desmarais, John - Biorestorative Technologies, Inc\Plan\Objection 09-03-20.docx
     Case 8-20-71757-reg           Doc 198        Filed 09/03/20           Entered 09/03/20 09:19:53




and/or Plan Warrants. Section 1.48 of the Plan attempts to address such concerns, by imposing a

“Leak Out Restriction” on the shares of Common Stock to be issued under the Plan. Under

Section 1.48(a), for shares of Common Stock received under Section 4.3(c)(i) of the Plan, which

would be stock distributed to holders of Allowed General Unsecured Claims that are not

committing to provide Cash to the Reorganized Debtor in payment of those claims, there is a

restriction prohibiting the sale of such stock to 33% for the first thirty (30) days after the

Effective Date, 33% during the next thirty days, and 33% during the following 30 days. For

shares of Common Stock obtained through the conversion of a Convertible Plan Note received

under Section 4.3(c)(ii)(1) of the Plan by holders of Allowed General Unsecured Claims that are

committing to provide Cash to the Reorganized Debtor, the sale of such stock is restricted to

16.6% for each thirty days following the Effective Date through the 180th day after the Effective

Date. However, the Plan does not contain any Leak Out Restrictions for (a) shares of Common

Stock obtained through the conversion of Secured Convertible Plan Notes by holders of Allowed

General Unsecured Claims that are committing to provide Cash to the Reorganized Debtor under

Section 4.3(c)(ii)(2) of the Plan, or (b) shares of Common Stock obtained through the conversion

of Secured Convertible Plan Notes to be received by Accredited Investors, or purchasers of

Common Stock via the Plan Warrants these Accredited Investors are to receive under Section 5.2

of the Plan, for their respective contributions to the Plan, (c) shares of Common Stock obtained

through the conversion of Secured Convertible Plan Notes to be received by Auctus in the

amount of $3.3 million under Section 5.2 of the Plan.

       36.     Given the fact that, as discussed above, the viability of the Reorganized Debtor is,

at best, highly speculative given the Debtor’s historical inability to raise funding for the

necessary clinical trials, the funds contributed to date and to be contributed by Auctus, and the



                                                      -23-
                          I:\Client_files\Desmarais, John - Biorestorative Technologies, Inc\Plan\Objection 09-03-20.docx
     Case 8-20-71757-reg          Doc 198        Filed 09/03/20           Entered 09/03/20 09:19:53




incentive of General Unsecured Creditors and Accredited Investors to contribute new money to

the Reorganized Debtor in exchange for Convertible Plan Notes, Secured Convertible Plan

Notes, and Plan Warrants, the incentive of holders of General Unsecured Claims to vote for the

Plan and thereby obtain stock in the Reorganized Debtor is clearly not motivated by the non-

existent potential payment to be made by the Reorganized Debtor and the Secured Convertible

Plan Notes as those Notes apparently are payable only on their maturity date, 36 months after the

Plan Effective Date. Given the tenuous viability of the Reorganized Debtor, the most likely

incentive for Auctus and any other Creditor or Investor to take Secured Convertible Plan Notes is

the hope or expectation that the stock price of the Reorganized Debtor’s common stock will,

prior to the maturity date on the Notes, increase above the exercise price or $0.0004 per share.

       37.     The only way to effectively insure that the Plan is proposed in “good faith” for

proper Chapter 11 purposes, and not as some kind of penny stock play intended to benefit Auctus

and the Accredited Investors Auctus must approve, and existing holders of General Unsecured

Claims who finance the Plan, is to modify the Plan to impose meaningful Leak Out Restrictions

of at least three years from the Effective Date on all recipients of Common Stock of the

Reorganized Debtor.

               D. The Plan Includes Improper Releases.

       38.     Section 9.3 of the Plan provides:

                      DEBTOR RELEASES. NOTWITHSTANDING ANYTHING
                      CONTAINED IN THE PLAN TO THE CONTRARY, AS OF THE
                      EFFECTIVE DATE,. . . THE DEBTOR AND ITS CURRENT AND
                      FORMER AFFILIATES AND REPRENTATIVES AND THE ESTATE
                      SHALL BE DEEMED TO HAVE PROVIDED A FULL, COMPLETE,
                      UNCONDITIONAL AND IRREVOCABLE RELEASE TO (i) THE
                      DEBTOR’S CURRENT OFFICERS, DIRECTORS, AGENTS AND
                      PROFESSIONALS AND (ii) AUCTUS FUNDS, LLC, AND ITS
                      CURRENT OFFICERS, DIRECTORS, AGENTS AND
                      PROFESSIONALS (EACH, A “RELEASED PARTY,” AND


                                                     -24-
                         I:\Client_files\Desmarais, John - Biorestorative Technologies, Inc\Plan\Objection 09-03-20.docx
     Case 8-20-71757-reg          Doc 198        Filed 09/03/20           Entered 09/03/20 09:19:53




                       COLLECTIVELY, THE “RELEASED PARTIES”) AND EACH SUCH
                       RELEASED PARTY SO RELEASED SHALL BE DEEMED
                       RELEASED BY THE DEBTOR AND ITS AFFILIATE AND
                       REPRESENTATIVES AND THE ESTATE FROM ANY AND ALL
                       CLAIMS, CAUSES OF ACTION AND ANY OTHER DEBTS,
                       OBLIGATIONS, RIGHTS, SUITS, DAMAGES, ACTIONS, REMEDIES
                       AND LIABILITIES WHATSOEVER, WHETHER ACCRUED OR
                       UNACCRUED, WHETHER KNOWN OR UNKNOWN, FORESEEN
                       OR UNFORESEEN, EXISTING BEFORE THE EFFECTIVE DATE, AS
                       OF THE EFFECTIVE DATE OR ARISING THEREAFTER, IN LAW,
                       AT EQUITY, WHETHER FOR TORT, CONTRACT, VIOLATIONS OF
                       STATUTES (INCLUDING BUT NOT LIMITED TO THE FEDERAL
                       OR STATE SECURITIES LAWS), OR OTHERWISE, BASED IN
                       WHOLE OR IN PART UPON ANY ACT OR OMISSION,
                       TRANSACTION, OR OTHER OCCURRENCE OR CIRCUMSTANCES
                       EXISTING OR TAKING PLACE PRIOR TO OR ON THE EFFECTIVE
                       DATE ARISING FROM OR RELATED IN ANY WAY TO THE
                       DEBTOR, INCLUDING, WITHOUT LIMITATION, THOSE THAT
                       THE DEBTOR WOULD HAVE BEEN LEGALLY ENTITLED TO
                       ASSERT OR THAT ANY HOLDER OF A CLAIM OR EQUITY
                       INTEREST OR OTHER ENTITY WOULD HAVE BEEN LEGALLY
                       ENTITLED TO ASSERT FOR OR ON BEHALF OF THE DEBTOR OR
                       THE ESTATE, INCLUDING WITHOUT LIMITIATION THOSE IN
                       ANY WAY RELATED TO THE CHAPTER 11 CASE OR THE PLAN;
                       PROVIDED, HOWEVER, THAT THE FOREGOING RELEASE
                       SHALL NOT PROHIBIT THE DEBTOR OR THE ESTATE FROM
                       ASSERTING ANY AND ALL DEFENSES AND COUNTERCLAIMS
                       IN RESPECT OF ANY DISPUTED CLAIM ASSERTED BY ANY
                       RELEASED PARTIES; PROVIDED FURTHER, THAT THE
                       FOREGOING PROVISIONS OF THIS SECTION 6.19(a) SHALL
                       HAVE NO EFFECT ON THE LIABILITY OF THE DEBTOR’S
                       CURRENT DIRECTORS AND OFFICERS, THE DEBTOR’S
                       DIRECTORS AND OFFICERS THAT SERVED IN SUCH
                       CAPACITY AS OF THE PETITION DATE, THE DEBTOR’S
                       PROFESSIONALS, AND THE REPRESENTATIVES OF EACH OF
                       THE FOREGOING THAT RESULTS FROM ANY ACT OR
                       OMISSION THAT IS DETERMINED IN A FINAL ORDER TO
                       HAVE CONSTITUTED GROSS NEGLIGENCE OR WILLFUL
                       MISCONDUCT. (Emphasis added.)

       39.     The revised release in the Plan still releases claims against officers and directors

that served in such capacities prior to but not as of the Petition Date and to any officers and

directors whose acts or omissions have not yet been determined, by a final order to have



                                                     -25-
                         I:\Client_files\Desmarais, John - Biorestorative Technologies, Inc\Plan\Objection 09-03-20.docx
     Case 8-20-71757-reg           Doc 198        Filed 09/03/20           Entered 09/03/20 09:19:53




constituted “gross negligence or willful misconduct.” The Amended Disclosure Statement

offers no legal basis for the grant of wholesale third party releases to Actus or its current officers,

directors, agents and professionals from any claim or action, or for the third-party releases of the

Debtor’s current officers, directors and representatives from any act or omission that is not

determined in a final order to have risen to the level of gross negligence or willful misconduct.

       40.     In In re Aegean Mar. Petroleum Network Inc., 599 B.R. 717 (Bankr. S.D.N.Y.

2019), the Bankruptcy Court stated:

                        The Debtors' releases of their own claims will have the effect of
                        releasing any derivative claims that creditors or shareholders might have
                        filed with respect to the released matters, and the Plan so states.
                        It is often the case that a Bankruptcy Court is asked to enforce a debtor's
                        own releases by issuing an injunction that prevents third parties from
                        asserting claims that belonged to the estate and that were released by the
                        debtor, and the Plan in this case includes such an injunction. These are
                        sometimes described as third-party releases or as injunctions against
                        third-party claims, but that is not really an accurate characterization of
                        what they are. Injunctions of this kind are more properly described as
                        injunctions against interference with a debtor's court-approved decisions
                        about the disposition of claims that belonged to the debtor. See,
                        e.g., MacArthur Co. v. Johns-Manville Corp. (In re Johns-Manville
                        Corp.), 837 F.2d 89 (2d Cir. 1988) (confirming that it was appropriate to
                        enjoin creditors from pursuing claims that belonged to the debtors
                        and that the debtors had released). Injunctions of this kind do not take
                        away claims that belong to third parties; they just enforce the debtors'
                        releases of the debtors' own claims.

                        I have received no objections to the proposed releases of the Debtors'
                        own claims, or to the injunction against efforts by third parties to enforce
                        claims that belonged to the estate and that are being released by the
                        Debtors.


Here, unlike in Aegean, as stated at the Disclosure Statement hearing, Objectants do object to the

Releases in the Plan.




                                                      -26-
                          I:\Client_files\Desmarais, John - Biorestorative Technologies, Inc\Plan\Objection 09-03-20.docx
     Case 8-20-71757-reg          Doc 198        Filed 09/03/20           Entered 09/03/20 09:19:53




            WHEREFORE, for the foregoing reasons, Objectants respectfully request that

confirmation of the Plan be denied, and that the Court grant such other and further relief as this

Court deems just and proper.

Dated: Westbury, New York
       September 3, 2020                                     PRYOR & MANDELUP, L.L.P.
                                                             Attorneys for John M. Desmarais
                                                             and Tuxis Trust

                                                   By:       /s/ A. Scott Mandelup
                                                                 A. Scott Mandelup
                                                                 Neil Ackerman
                                                             675 Old Country Road
                                                             Westbury, NY 11590
                                                             Tel.: (516) 997-0999
                                                             Email: asm@pryormandelup.com
                                                                     na@pryormandelup.com




                                                     -27-
                         I:\Client_files\Desmarais, John - Biorestorative Technologies, Inc\Plan\Objection 09-03-20.docx
